Citation Nr: 1517164	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus.

2. Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to November 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the June 2007 decision, the RO addressed the Veteran's claim as one for entitlement to service connection for schizophrenia.  Upon review of the record, the Board has expanded the issue to include entitlement to service connection for an acquired psychiatric disorder other than schizophrenia, as indicated in the statement of issues above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Evidence of record indicates that the Veteran failed to report for scheduled VA examinations in April 2013.  However, evidence in the record suggests that the Veteran may have been incarcerated at the time of the examination.  A VA and SSA State Prisoner search dated in May 2013 shows that the Veteran was confined as recently as September 2012.  There is also some indication that he may have re-entered the prison population.  VA treatment records dated in June 2013 note that the Veteran requested his medical records be forwarded to the Jail-Based Services staff.  There is also a report of contact from March 2015 seeking incarceration information regarding the Veteran.  There is no evidence of a response to date.  

Thus, as it remains unclear as to whether he is currently incarcerated, the Veteran should be afforded another opportunity to appear for medical examinations to assist in his claim.  The Court has held that VA must "tailor [its] assistance to the peculiar circumstances of confinement. Incarcerated Veterans are entitled to the same care and consideration given to their fellow Veterans.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  While VA does not have authority under 38 U.S.C.A. 
§ 5711 (West 2002) to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician, VA personnel, or a prison medical provider at VA expense.  Bolton, 8 Vet. App. 191.  See also VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 3, Section A, Topic 11, Block d.  Again, though, the ultimate decision on whether such an examination is actually possible rests entirely with the penal institution.

The Board reminds the Veteran that he has an obligation to assist VA in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190 192 (1991).  He should notify VA of any updates in his address. 

On remand, any available updated VA treatment records or Jail-Based Services records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and all available records from the Harris County Sherriff's Department.  All attempts to locate these records must be documented in the claims folder.

2. Then, schedule the Veteran for new VA examination to determine the current nature and severity of his service-connected diabetes mellitus.  

If the Veteran is still incarcerated, all necessary efforts must be made to conduct the appropriate VA examination as required by VA law and procedure, including (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.

The claims folder must be made available to and reviewed by the examining physician.  All indicated tests and studies should be accomplished and the findings then reported in detail.

Following a physical examination, personal interview, and review of the complete record, the examiner should state whether the Veteran's diabetes mellitus requires regulation of activities (avoidance of strenuous occupational and recreational activities); whether the Veteran's diabetes mellitus requires a restricted diet; whether the Veteran's diabetes mellitus has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalizations and, if so, identify the number of such hospitalizations in any 12 month period; and whether the Veteran's diabetes mellitus requires twice per month or more frequent visits to a diabetic health care provider, and, if so, identify the frequency.

All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why.

3. Schedule the Veteran for a VA examination as to the etiology of any current psychiatric disorder.  All necessary tests should be conducted.
If the Veteran is still incarcerated, all necessary efforts must be made to conduct the appropriate VA examination as required by VA law and procedure, including (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  

The claims folder must be made available to and reviewed by the examining physician.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should first clearly identify all current psychiatric disabilities.  If the Veteran is not diagnosed with a psychiatric disorder, explain why such diagnosis is not warranted, specifically commenting on the VA treatment records reflecting a diagnosis of depression.  With respect to each diagnosed disability, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that such disorder had its onset in or is otherwise related to his military service, including his psychiatric symptoms in service.  

All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why.  The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms, and especially any continuity of symptoms since military service, should be set forth in detail.
4. After the requested examinations have been completed, the reports should be reviewed to ensure compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

5. Finally, after completion of the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If a benefit sought on appeal is not granted, he and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

